Citation Nr: 1227132	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  09-16 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as posttraumatic stress disorder (PTSD) (to include as due to a personal or sexual assault), dysthymic disorder and major depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to August 1964.

This matter is on appeal from a December 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Veteran testified before the undersigned in April 2012.  A transcript of the hearing is of record.

The Board notes at the outset that the Veteran previously submitted a claim seeking service connection for an acquired psychiatric disorder, which was denied by the RO in decisions from November and December 1998.  Typically, when a current claim has been previously denied, it may not be reopened without the submission of evidence that is both new and material to an unestablished fact necessary to support the claim.  See Smith v. West, 12 Vet. App. 312, 314 (1999); Manio v. Derwinski, 1 Vet. App. 140 (1991).

In this case, however, the Veteran's service treatment records were substantially unavailable at the time of the November and December 1998 rating decisions.  While there were some Army Reserve medical records from 1978 and some of his personnel records were considered at that time, it does not appear that his active duty service treatment records were part of the record until 2007.  A June 2007 development note confirms that this was the case.  

Under 38 C.F.R. § 3.156(c), when VA receives official service department records (such as service treatment records) that existed but had not been associated with the claims file when the claim was first decided, VA will reconsider the claim.  In light of this, the Board determines that the Veteran's original claim remains in effect, and there is no requirement to provide new and material evidence in this case.  


FINDING OF FACT

The Veteran has credibly reported experiencing a sexual assault stressor that is corroborated by other evidence of record, and he has been diagnosed with PTSD by a VA psychologist based on these experiences.


CONCLUSION OF LAW

An acquired psychiatric disorder, diagnosed as PTSD (to include as due to a personal or sexual assault), dysthymic disorder and major depressive disorder, is attributable to active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) (2011).

As set forth under DSM-IV, a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.

Except where this traumatic event occurs while engaged in combat with the enemy, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor. Instead, the record must contain evidence that corroborates the Veteran's testimony as to the occurrence of the claimed stressor. See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d),(f); West v. Brown, 7 Vet. App. 70, 76 (1994).

However, there are special considerations for PTSD claims predicated on a personal assault.  Specifically, when seeking to corroborate such claims, evidence from sources other than the Veteran's service records which may corroborate his account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. 38 C.F.R. § 3.304(f)(5) (2011).

As with all claims, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

In this case, the Veteran is claiming entitlement to service connection for PTSD based on a sexual assault that occurred while he was on active duty in May or June 1963.  At his hearing before the Board in April 2012, he recalled that he went out drinking with two fellow soldiers and, after consuming a significant amount of alcohol, was forced to perform oral sex on one of them.  See Hearing Transcript (T.) at p. 4.  

While the Veteran claimed that he informed a friend of his about the incident the next day, he acknowledged that no action was taken in response to his assertions.  Rather, he was transferred to a different unit, and he never saw the perpetrators again.  While he also acknowledged receiving psychiatric treatment in service, he denied ever mentioning the incident during that time (T. at 9).  

A review of the Veteran's service treatment records and personnel records do not reflect any specific information relating to the alleged incident.  Nevertheless, when affording him the benefit of every reasonable doubt, the Board finds the circumstantial evidence of record to be sufficiently persuasive so as to conclude that service connection should be granted. 

As an initial matter, although the service treatment records do not explicitly corroborate or disprove his account of the incident, it is noteworthy that the Veteran underwent a marked increase in psychiatric treatment beginning in approximately May 1963.  In fact, the service treatment records from the time of his enlistment in August 1962 through early 1963 reflect very few indications of a psychiatric disorder at all.  Notably, his enlistment physical examination did not note any psychiatric abnormalities, nor is there any indication that further psychiatric evaluation was warranted, and the treatment he received through early 1963 was limited to small physical ailments such as a head laceration, headache and an infected toenail.  

However, beginning in May 1963, the service treatment records almost exclusively address psychiatric issues.  For example, in May 1963, he was seen at a mental health clinic with a history of "rather poor hygiene," impaired interpersonal relationships and a "general inability to grasp things" as quickly as should be expected.  Despite these indicators, he was not diagnosed with a specific psychiatric disorder at that time, but rather with an "inadequate personality."  

In December 1963, the Veteran was again examined by a mental health professional after exhibiting "questionable habits and traits of character."  This evaluation was also performed in response to his Command's suspicion that he was a homosexual.  Following this examination, he was again not diagnosed with a specific psychiatric disorder, but was rather considered to have a "basic behavior and character disorder" which was not amenable to treatment, disciplinary action or transfer.  Based presumably upon these findings, he was barred from reenlisting in June 1964.  

Therefore, while the service treatment records do not explicitly confirm that his claimed stressor occurred, the evidence does appear to indicate a shift in psychiatric treatment at about the same time that his stressor was said to occur. 

This apparent shift in the Veteran's psychiatric disability picture is also somewhat corroborated by his personal performance.  Specifically, his personnel records indicated that he was disciplined for being absent without leave (AWOL) in July 1963, and again for failure to report for inspection in November 1963.  Moreover, he was reduced in rate from E-3 to E-2 in October 1963 for "inefficiency."  Finally, as he indicated at his hearing before the Board, he was transferred to a new unit at Fr. Belvoir in October 1963, although there was no stated reason why this transfer occurred.  Therefore, the evidence also indicates that there was a substantial drop in performance almost immediately after the sexual assault was said to occur.  

In addition to the service treatment and personnel records, the Board also places great probative value on a VA examination undertaken to address this issue on appeal in November 2007.  At that time, the Veteran again recounted the incident described above, and how he reacted in "horror and shame" over it.  After active duty, he entered the seminary, but this lasted only one year.  He currently lives at a soldier's home and has been in VA outpatient treatment for a number of years.  

After evaluating the Veteran's symptomatology (including persistent nightmares, hypervigilance and difficulty concentrating), the VA examiner concluded that the Veteran met the criteria for a diagnosis of PTSD based on his reported sexual assault.  He was also diagnosed with alcoholism and compulsive gambling by history.  

Generally speaking, a diagnosis of PTSD does not by itself corroborate the claimed stressor.  See Patton.  However, in the context of personal assault claims, the U.S. Court of Appeals for the Federal Circuit has specifically held that 38 C.F.R. § 3.304(f)(5) specifically contemplates medical opinions as probative evidence that may corroborate a past assault stressor.  Menegassi v. Shinseki, 638 F.3d 1379 (2011).  Therefore, the VA examiner's diagnosis is also probative in corroborating the Veteran's assertions.  

As such, given the apparent change in the Veteran's performance while on active duty, characterized by a rapid increase in psychiatric treatment as well as a rapid decrease in performance, in conjunction with the observations of the VA examiner in November 2007, the Board determines that it is at least as likely as not that his claimed stressor occurred as he stated.  Moreover, that same VA examiner diagnosed PTSD based on this incident. Accordingly, the requirements of 38 C.F.R. § 3.304(f) have been met, and service connection is granted.  

As a final matter, recognition is given to the fact that the Veteran has also been diagnosed with other related psychiatric disorders such as dysthymic disorder and major depressive disorder.  In this regard, the Court of Appeals for Veterans Claims has held that a veteran's claim should include consideration for any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  

In this case, although service connection is being granted for PTSD, it is in effect a grant of service connection for all of his observed psychiatric symptoms, regardless of how they may have been diagnosed.  As such, specific and separate consideration of entitlement to service connection for any derivative psychiatric diagnoses is not warranted.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as PTSD (to include as due to a personal or sexual assault), dysthymic disorder and major depressive disorder, is granted.




____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


